CONCURRING OPINION
I concur in the decision and agree with the reasons assigned therefor. However, I should like to elaborate somewhat upon the reasoning of the majority in one respect.
Where a statute is so plain and unambiguous that it is susceptible of only one construction, we should not be concerned with the consequences resulting from that construction. We may not legislate. But where, as I think is the case here, a statute is fairly susceptible of more than one construction we may consider whether the legislature could have intended a construction which would produce unfair, unequal, and incongruous *Page 57 
results. Where the language of a statute does not by clear and unmistakable language compel such a result, a construction which renders the statute unfair or unjust in its operation should be avoided. See 50 Am. Jur., Statutes, § 368, et seq. Moreover, while it does not lie within our province to decide whether it is permissible for the legislature to discriminate between lawful wives equally situated, it is nevertheless true that we should construe a statute so as to avoid any conflict with constitutional limitations if such can be done.
We know judicially that several of our neighboring states recognize common law marriages. There is no suggestion here that either the claimant or the decedent were not marriageable at the inception of and during all the time they lived together as husband and wife. Neither is there any suggestion that they knowingly violated any law in attempting to contract a common law marriage in Illinois. If the widow in this case had lived with the decedent under the same circumstances in a neighboring state which recognizes common law marriages, and she had later removed to and continued the relationship in the state of Indiana, there would be no question that she would be entitled to compensation as the former wife and now the widow of the workman.
Bearing in mind the fact that the Workmen's Compensation Act is not a code of morals, but is a practical device for the economic protection of employees and those dependent upon them, I cannot believe that the legislature meant to discriminate against and deny compensation to this widow who came here from the state of Illinois, when under the same circumstances compensation would be granted to a woman who came here from one of our neighboring states in which common law marriages are recognized. *Page 58